I concur in Mr. Justice JONES' dissent and I wish to point out what I think is the basic fallacy in the majority opinion, to wit: that the words of the resolution in which the employment of John B. Melvin had its genesis determined his employment status without *Page 291 reference to the School Code which is in fact and in law the controlling factor in this problem. It is clear to me that the teaching work Professor Melvin was officially employed to do and the kind of school in which the Board directed him to do it determined, under section 1701 of the School Code, his employment status. That section reads as follows: "Any high school giving work for the seventh, eighth, ninth, tenth, eleventh and twelfth years of not less than one hundred and eighty days in each year, and conforming to the regulations established by the Department of Public Instruction, and having at least five properly qualified teachers shall be designated a six-year high school."
Professor Melvin having been assigned to a teaching position in the Taylor-Allderdice school was by that fact placed in the status of a high school teacher and was entitled to the benefits of the salary provision of subsection 2 of section 1210 of the School Code. I agree with the Superintendent of Public Instruction in his official opinion as follows: "From the standpoint of actual teaching service he [Melvin] was, therefore, a teacher of senior high school rank and in view of that fact and the fact that a secondary school of six years is by law defined as a six-year high school and not as a junior high school or as a junior-senior high school, we must conclude that for salary purposes as well as for teaching service, the appellant was a 'high school teacher' and consequently was entitled to a continuance of salary increments until he had attained the top of the regular salary schedule for Pittsburgh high school teachers, namely $3200, instead of being limited to the maximum of $2850 provided for junior high school teachers in the City of Pittsburgh."
The record conclusively shows that the Taylor-Allderdice High School to teach in which Professor Melvin was chosen, was a "high school" embracing grades 7B through 12A under the Code is a six-year high school. *Page 292 
Dr. Whitney, Associate Superintendent of Schools in charge of Secondary Education, testified as follows: "The Taylor-Allderdice Junior-Senior High School is what is known as a six-year high school, embracing grades 7B through 12A." This testimony is not contradicted. The Board of Education of Pittsburgh had no authority whatever to term that high school a "Junior High School" or to classify it as such. Since this classification of the high schools of the Commonwealth is theexclusive function of the Department of Public Instruction, local school boards cannot nullify or modify that official classification. Under section 1007 of the Code (Act of May 18, 1911, P. L. 309, section 1007, 24 PS 910), the Superintendent of Public Instruction is directed to classify schools. That such classification is to be made independently of any determination by a local school board as to the class into which a particular school falls is indicated by the requirement of the School Code that the Superintendent of Public Instruction classify high schools upon the basis of the prescribed reports of the school directors and of the State inspectors of high schools in accordance with the provisions of the School Code, and this classification is binding upon the Court: School District of Borough of Falls Creek v. SchoolDistrict of Washington Township, 114 Pa. Super. 380,174 A. 634; School District of City of New Castle v. SchoolDistrict of North Beaver Township, 141 Pa. Super. 401,14 A.2d 855.
Judge RENO, speaking for the Superior Court, correctly analyzed this problem and solved it when he said "no argument is required to demonstrate that a school district cannot evade statutory obligations by calling a junior high school that which the law classifies as a high school." In other words, anobvious misnomer in any contract or resolution of employment is of no weight when in an issue as to the identification of a person or a place or a school referred to in that contract *Page 293 
it is opposed to a legally established fact. Professor Melvin's status as a teacher under the School Code was fixed by his election as a teacher in what the Superintendent of Public Instruction officially classified as a "high school," to wit: The Taylor-Allderdice High School* in the City of Pittsburgh. As a teacher in that school Professor Melvin became entitled under the School Code to a minimum of eight successive annual increments of $175 in salary. That which the law of thisCommonwealth gave him the school district had no authority todeprive him of. As Mr. Justice HORACE STERN, speaking for this Court in Wilds et al. v. McKeesport City School District,336 Pa. 275, aptly said: "It is of paramount importance that municipal and school authorities should be held to strict compliance with legal requirements in the transaction of public affairs."
I would affirm the judgment of the Superior Court on the opinion of Judge RENO.
* Taylor-Allderdice is actually operated as one school, with one
principal, one administrative set-up, and as one unit.